Exhibit 10.4

 

Execution Version

 

WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

THIS WAIVER AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (hereinafter called this
“Amendment”) is entered into as of May 18, 2015, by and among MIDSTATES
PETROLEUM COMPANY, INC., a Delaware corporation (the “Parent”), MIDSTATES
PETROLEUM COMPANY LLC, a Delaware limited liability company (the “Borrower”),
the Lenders party hereto, and SUNTRUST BANK, as administrative agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”), as an Issuing Lender and as Swing Line Lender.

 

WITNESSETH:

 

WHEREAS, Parent, Borrower, Administrative Agent, the Issuing Lender, the Swing
Line Lender and the lenders party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of June 8, 2012
(as amended, restated, modified or supplemented from time to time prior to the
date hereof, the “Credit Agreement”), whereby the Lenders have agreed to make
certain loans to Borrower upon the terms and conditions set forth therein;

 

WHEREAS, Borrower has asked Administrative Agent, Issuing Lender and the Lenders
to amend the Credit Agreement as described herein;

 

WHEREAS, Borrower has entered into a certain acreage trade letter agreement
dated as of April 22, 2015 (the “Acreage Trade Agreement”), with Chesapeake
Exploration, LLC and Tiptop Oil & Gas US LLC (collectively, the “Acreage Trade
Parties”), pursuant to which Borrower and the Acreage Trade Parties will
exchange certain leasehold rights in Woods and Alfalfa Counties, Oklahoma (the
“Acreage Trade Properties”);

 

WHEREAS, Section 8.02(i) of the Credit Agreement permits (among other things)
exchanges of interests in any of the Oil and Gas Properties of Borrower that
were not included in the most recent Reserve Report (or, if included, were not
proved Oil and Gas reserves) or were otherwise not included in the determination
of the then-current Borrowing Base (or, if included, were not given any value in
the determination of Borrowing Base in effect at the time of such exchange);

 

WHEREAS, inasmuch as both the Acreage Trade Properties of Borrower and the
Acreage Trade Properties of the Acreage Trade Parties have some Proved Reserves
attributable thereto, Borrower has requested a waiver of Section 8.02 insofar,
and only insofar, as necessary to permit the consummation of the exchange of the
Acreage Trade Properties in accordance with the Acreage Trade Agreement; and

 

WHEREAS, Administrative Agent, Issuing Lender and the Lenders are willing to
amend the Credit Agreement as requested by Parent and Borrower and to grant such
waiver, subject to the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

Section 1.                                           Terms Defined in Credit
Agreement; Rules of Construction.  As used in this Amendment, except as may
otherwise be provided herein, all capitalized terms that are defined in the
Credit Agreement (as amended hereby) shall have the same meaning herein as
therein defined, all of such terms and their definitions being incorporated
herein by reference.  Unless otherwise provided in this Amendment, the rules of
construction set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
be incorporated herein as if specifically provided for herein, mutatis mutandis.

 

Section 2.                                           Amendments to Credit
Agreement.  Subject to the occurrence of the Seventh Amendment Effective Date,
the Credit Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following definition in the appropriate
alphabetical order:

 

“Excluded Accounts” means depository and securities accounts (i) that are used
for the sole purpose of making payroll and withholding tax payments related
thereto and other employee wage and benefit payments and accrued and unpaid
employee compensation (including salaries, wages, benefits and expense
reimbursements), (ii) that are used for the sole purpose of paying Taxes,
including sales taxes, (iii) that are used solely as escrow accounts or as
fiduciary or trust accounts for the benefit of Persons other than Parent or its
Subsidiaries or (iv) that, individually or in the aggregate, have an average
daily balance for any fiscal month of less than $2,000,000; provided that in no
event shall any of the principal operating or collection accounts (including any
accounts into which any purchaser remits the proceeds for the sale of
Hydrocarbons) of Parent, Borrower or any Subsidiary constitute an Excluded
Account.

 

“Seventh Amendment” means that certain Waiver and Seventh Amendment to Credit
Agreement, dated as of May 18, 2015, among Parent, Borrower, the Lenders party
thereto, Administrative Agent, the Issuing Lender and the Swing Line Lender.

 

“Seventh Amendment Effective Date” means the date on which the Seventh Amendment
became effective in accordance with its terms.

 

(b)                                 The definition of “Required Collateral
Percentage” in Section 1.01 of the Credit Agreement is hereby amended by
inserting immediately after the reference to “90%” the words “or such greater
amount as may be required by the documentation governing any Indebtedness of
Borrower or Parent permitted under Section 8.05(j).”

 

(c)                                  Section 5.02 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (b) thereof,
redesignating the existing clause (c) thereof as clause (d) and inserting the
following new clause (c) therein:

 

2

--------------------------------------------------------------------------------


 

“(c)                            If any junior Lien Indebtedness has been
incurred under Section 8.05(j), then after giving effect to the advance of the
requested Loans or the issuance of the requested Letter of Credit (as
applicable), the aggregate amount of all outstanding Loans and LC Obligations
shall not exceed the amount of any “Priority Lien Cap” (or similar term or
concept) as defined in the intercreditor agreement executed in connecting with
such junior Lien Indebtedness.”

 

(d)                                 Section 7.02 of the Credit Agreement is
hereby amended by removing the word “and” at the end of clause (f) thereof, by
replacing the period at the end of clause (g) thereof with a semicolon followed
by the word “and” and by adding a new clause (h) thereto as follows:

 

“(h)                           to the extent that the documentation governing
any Indebtedness of Borrower or Parent permitted under Section 8.05(j) limits
the amount of secured Indebtedness of Borrower or Parent that includes the
Obligations on the basis of a percentage of Borrower’s or Parent’s total assets,
consolidated total assets, consolidated net assets or any similar metric, Parent
shall provide a certificate of a Responsible Officer to the Administrative Agent
containing a reasonably detailed copy of the determination and/or calculation of
such limitation on each date that it is required to determine such metric for
the purpose of calculating such limitation on the incurrence of such
Indebtedness under such documentation or on any other date that a Reserve Report
is delivered to the Administrative Agent pursuant to Section 7.02(c) and
certifying that, as of such date, Parent and Borrower have not granted Liens to
secure such Indebtedness in excess of the amount permitted under such
documentation.”

 

(e)                                  Section 7.15 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“7.15                  Accounts.  By not later than 45 days after the Seventh
Amendment Effective Date, the Loan Parties shall maintain all of their
respective operating and other depository and securities accounts (other than
Excluded Accounts) with banks or securities intermediaries that are either
(a) the Administrative Agent or (b) if subject to the Administrative Agent’s
control pursuant to an account control agreement (which shall provide for
activation of exclusive control only upon an Event of Default), (i) a Lender or
an Affiliate of the Administrative Agent or a Lender or (ii) any other financial
institution; provided that the Administrative Agent may extend the 45 day
deadline in its reasonable discretion.”

 

(f)                                   Section 8.01(i) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(i)                               Liens securing Indebtedness under
Section 8.05(j); provided that (i) any such Indebtedness constituting Permitted
Refinancing Debt is not secured by any additional or different property not
securing the Refinanced Debt, (ii) such Liens do not attach to any property or
assets other than the Collateral and

 

3

--------------------------------------------------------------------------------


 

(iii) such Liens are subject to a customary intercreditor agreement based on
substantially the same terms as provided in the draft dated as of May 17, 2015
of the Description of Notes for such Indebtedness, with such changes as the
Administrative Agent shall reasonably approve in its sole discretion;”

 

(g)                                  Section 8.05(j) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(j)                              Indebtedness that is secured by a Lien that is
subordinated to the Lien securing the Obligations in an aggregate principal
outstanding amount (excluding any interest paid by increasing the principal
amount thereof or by issuances of additional notes in an amount not to exceed
$12,000,000 in the aggregate per calendar year (such interest, “Excluded PIK
Interest”)) not to exceed $1,200,000,000 at any time (including any Permitted
Refinancing Debt in respect thereof), so long as:

 

(i)                                     such Indebtedness is subject to a
customary intercreditor agreement based on substantially the same terms as
provided in the draft dated as of May 17, 2015 of the Description of Notes for
such Indebtedness, with such changes as the Administrative Agent shall
reasonably approve in its sole discretion;

 

(ii)                                  no Default then exists or would result
from the incurrence of such Indebtedness and Parent would be in compliance with
Section 9.01 on a pro forma basis after giving effect to the incurrence of such
Indebtedness;

 

(iii)                               such Indebtedness shall not have a maturity
date (or any scheduled amortization payments) prior to the date that is one year
after the Stated Maturity Date;

 

(iv)                              upon the incurrence of such Indebtedness
(other than any Permitted Refinancing Debt in respect thereof and Excluded PIK
Interest), the Conforming Borrowing Base is automatically reduced by an amount
equal to (1) solely in connection with the initial incurrence of such
Indebtedness, (A) $225,000,000 plus (B) 50% of the face value (without giving
effect to any original issue discount) of any such Indebtedness in excess of
$625,000,000 minus (C) the lesser of (x) 32.5% of the face value of any Senior
Notes exchanged for such Indebtedness being incurred pursuant to this
Section 8.05(j) (so long as such exchanged Senior Notes are permanently retired
and extinguished in connection with such exchange) and (y) the amount determined
in clause (B) above and (2) without duplication of any reduction or credit
contemplated in clause (1) above, solely in connection with each subsequent
incurrence of such Indebtedness pursuant to this Section 8.05(j) (other than any
Permitted Refinancing Debt in respect thereof and Excluded PIK Interest),
(Y) 50% of the face value (without giving effect to any original issue discount)
of

 

4

--------------------------------------------------------------------------------


 

any such Indebtedness in excess of the sum of (i) $625,000,000 and (ii) the
aggregate amount of any previously issued Indebtedness pursuant to this
Section 8.05(j) (other than any Permitted Refinancing Debt in respect thereof
and Excluded PIK Interest) (calculated at the time of each incurrence) in excess
of $625,000,000 minus (Z) the lesser of (x) 32.5% of the face value of any
Senior Notes exchanged for such Indebtedness being incurred pursuant to clause
(iv)(2) of this Section 8.05(j) (calculated at the time of each incurrence) (so
long as such exchanged Senior Notes are permanently retired and extinguished in
connection with such exchange) and (y) the amount determined in
clause (Y) above;

 

(v)                                 the net cash proceeds from the incurrence of
such Indebtedness (other than any Permitted Refinancing Debt in respect thereof
and Excluded PIK Interest) are applied in immediately available funds on the
date of incurrence of such Indebtedness to eliminate in full any Conforming
Borrowing Base deficiency that results from the Conforming Borrowing Base being
reduced due to the incurrence of such Indebtedness; and

 

(vi)                              the documentation governing any such
Indebtedness (A) includes terms (excluding pricing, fees, rate floors, optional
prepayment or redemption terms) that are not materially more onerous, taken as a
whole, (as reasonably determined in good faith by Borrower and confirmed in a
certificate of a Responsible Officer of Borrower delivered to the Administrative
Agent at least five Business Days (or such shorter period as the Administrative
Agent may agree in its reasonable discretion) prior to the incurrence or
issuance of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) on Borrower, Parent or Subsidiaries than the
terms of this Agreement (other than terms that do not spring into effect until
after the Stated Maturity Date) and (B) includes no financial maintenance
covenants (other than financial maintenance covenants that do not spring into
effect until after the Stated Maturity Date).

 

(h)                                 Section 8.11 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“8.11                  Prepayment or Redemption of Other Indebtedness.  Borrower
shall not, nor will it permit any of its Subsidiaries to, optionally(1) prepay,
redeem, repurchase or defease all or any portion of any Capital Debt or
Indebtedness permitted under Section 8.05(j) or (k), except that Borrower may:

 

(a)                                 prepay any such Indebtedness:

 

5

--------------------------------------------------------------------------------


 

(i)                                     using proceeds of the Available Amount
or any offering of Equity Interests of Parent;

 

(ii)                                  with the proceeds of Permitted Refinancing
Debt incurred to refinance such Indebtedness;

 

(iii)                               by converting such Indebtedness into Equity
Interests of Parent; and

 

(iv)                              if, after giving pro forma effect to such
prepayment, redemption, repurchase or defeasance and any concurrent incurrence
of Indebtedness with respect thereto, Parent’s ratio of Indebtedness to EBITDA
does not exceed 4.00 to 1.00, no Default or Event of Default exists or would
result, and the Available Commitment exceeds the greater of $15,000,000 and ten
percent (10%) of the then effective Conforming Borrowing Base Termination Date;
and

 

(b)                                 redeem, retire and extinguish its Senior
Notes in exchange for Indebtedness permitted under Section 8.05(j) so long as no
cash repayment of the principal amount of any such Indebtedness is made in
connection with such exchange.”

 

(i)                                     Section 8.16 of the Credit Agreement is
hereby amended by adding the following language following the reference in
clause (d) thereof following the phrase “the Senior Notes”: “, any Indebtedness
permitted under Section 8.05(j)”.

 

(j)                                    Section I of Appendix II to the Credit
Agreement is hereby amended by (a) amending and restating the definition of
“Current Liabilities” as follows and (b) adding the following definition of
“Total Senior Indebtedness” in the appropriate alphabetical order:

 

“Current Liabilities” means, at any time, the consolidated current liabilities
of Parent calculated in accordance with GAAP at such time, less current
maturities of any long-term Indebtedness, including Loans hereunder, less any
non-cash losses or charges on any Derivative Contract resulting from the
requirements of FASB ASC 815 at such time, and less the current portion of
deferred Taxes based on income, profits or capital and any capital and operating
lease obligations to the extent included in the calculation of consolidated
current liabilities of Parent; provided that, for the avoidance of doubt, the
amounts of any liabilities to be paid as PIK payments shall be excluded from
Current Liabilities.

 

“Total Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of Loans then outstanding plus the aggregate amount
of all unreimbursed disbursements on any Letter of Credit (unless cash
collateralized or backstopped on terms reasonably acceptable to the Issuing
Lender).

 

6

--------------------------------------------------------------------------------


 

(k)                                 Section II.B of Appendix II to the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“B.                              Leverage Ratio.  As of the last day of any
fiscal quarter (x) prior to the first date on which Borrower shall incur any
Indebtedness permitted under Section 8.05(j), Borrower’s ratio of Total Net
Indebtedness to EBITDA for the trailing four fiscal quarter period ending on the
last day of such fiscal quarter shall not exceed (i) 4.75:1.0, for the fiscal
quarter ending December 31, 2014, (ii) 4.50:1.0, for the fiscal quarters ending
March 31, 2015, June 30, 2015, September 30, 2015 and December 31, 2015, and
(iii) 4.00:1.0, for the fiscal quarter ending March 31, 2016 and each fiscal
quarter thereafter, and (y) on or after the first date on which Borrower shall
incur any Indebtedness permitted under Section 8.05(j), Borrower’s ratio of
Total Senior Indebtedness to EBITDA for the trailing four fiscal quarter period
ending on the last day of such fiscal quarter shall not exceed 1.00:1.0.”

 

Section 3.                                           Waiver of Section 8.02. 
Section 8.02 of the Credit Agreement, which restricts the ability of the Parent,
Borrower or any Subsidiary from selling, assigning, farming-out, conveying or
otherwise transferring any Oil and Gas Property included in the most recently
delivered Reserve Report (or any other asset constituting Collateral) unless
otherwise permitted in accordance with Section 8.02 of the Credit Agreement, is
hereby waived insofar, and only insofar, as necessary to permit Borrower to
consummate the exchange of the Acreage Trade Properties in accordance with the
Acreage Trade Agreement.

 

Section 4.                                           Conditions of Seventh
Amendment Effective Date.  This Amendment will become effective on the date on
which each of the following conditions precedent are satisfied or are waived by
Administrative Agent and the Majority Lenders in their sole discretion (the
“Seventh Amendment Effective Date”):

 

(a)                                 Borrower, Parent and Lenders comprising at
least the Majority Lenders shall have delivered to Administrative Agent duly
executed counterparts of this Amendment;

 

(b)                                 the Administrative Agent shall have received
a schedule in reasonable detail of all bank accounts and securities accounts
(including all deposit account, operating accounts and other accounts used for
Cash Management Services) of Parent, Borrower or any Subsidiary on and as of the
Seventh Amendment Effective Date;

 

(c)                                  the Administrative Agent, Borrower and
Parent shall have entered into an amendment to and ratification of the Pledge
and Security Agreement dated as of June 8, 2012, pursuant to which the
definition of “Collateral” therein shall be amended to include (or confirm the
inclusion of) deposit accounts and securities accounts of Borrower and Parent
(and any other Debtor that becomes a party thereto), to require control
agreements in respect of such deposit accounts and securities accounts and to
permit any Indebtedness permitted under Section 8.05(j) of the Credit Agreement
(as amended hereby) to be secured by the “Collateral” covered thereby, and
otherwise in form and substance satisfactory to the Administrative Agent, and by
their execution and delivery of this Amendment the Lenders party hereto hereby
request that the Administrative Agent enter into such amendment;

 

7

--------------------------------------------------------------------------------


 

(d)                                 Borrower shall have made payment of all fees
and expenses then due and payable under the Credit Agreement, including any fees
and expenses then due and payable in connection with this Amendment pursuant to
Section 12.04(a) of the Credit Agreement, in the case of expenses to the extent
invoiced at least three business days prior to the Seventh Amendment Effective
Date (except as otherwise reasonably agreed by Borrower)

 

(e)                                  Borrower shall have delivered to the
Administrative Agent a true and correct copy of the Acreage Trade Agreement, and
any amendments thereto as of the Seventh Amendment Effective Date; and

 

(f)                                   Borrower and Parent shall have
acknowledged and confirmed to Administrative Agent and the Lenders, and by its
execution and delivery of this Amendment each of Borrower and Parent does hereby
acknowledge and confirm to Administrative Agent and the Lenders, that, after
giving effect to this Amendment (i) the representations and warranties in
Article VI of the Credit Agreement shall be true and correct in all material
respects (except for representations and warranties already qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects), on and as of the Seventh Amendment Effective Date with the same
effect as if made on and as of such date (except to the extent such
representations and warranties expressly refer to an earlier date in which case
they shall be true and correct as of such earlier date in all material respects,
except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects as of
such earlier date), and (ii) no Default or Event of Default shall have occurred
and be continuing.

 

Section 5.                                           Consent Fees.  Borrower
agrees to pay to Administrative Agent on the Seventh Amendment Effective Date
for the account of each Lender that has returned an executed counterpart
signature page to this Amendment (whether by physical delivery or electronic
transmission) to Administrative Agent by or before 5:00 pm Central Time on
May 15, 2015 (each, an “Approving Lender”), a one-time consent fee in an amount
of thirty-five (35) basis points times the amount of such Lender’s Commitment as
in effect immediately prior to giving effect to this Amendment.

 

Section 6.                                           Representations and
Warranties.  On the Seventh Amendment Effective Date, each of Parent and
Borrower represents and warrants to Administrative Agent and each of the Lenders
that:

 

(a)                                 Each Loan Party: (i) is validly existing and
(ii) has the power and authority to execute, deliver, and perform its
obligations under this Amendment and each other Loan Document to which it is a
party except where such failure does not constitute a Default and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
each of Parent and Borrower of this Amendment and each other Loan Document to
which it is a party has been duly authorized by all necessary limited liability
company or corporate action of Parent or Borrower, as applicable, and does not
and will not contravene the terms of any of such Person’s Organization
Documents.

 

8

--------------------------------------------------------------------------------


 

(c)                                  This Amendment and each other Loan Document
to which each Loan Party is a party constitutes the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

(d)                                 Parent and Borrower hereby confirm and
acknowledge that, as of the date hereof, (i) Borrower is truly and justly
indebted to the Lenders, without defense, counterclaim or offset of any kind,
(ii) Borrower is liable to the Lenders in respect of Loans made under the Credit
Agreement in the aggregate principal amount of $468,150,000, together with all
accrued interest, fees and other Obligations, (iii) Letters of Credit remain
outstanding in an aggregate stated amount of $2,039,216 for which Borrower has a
reimbursement obligations with respect to any drawing (iii) Parent is
contingently liable to the Lenders in respect of such amounts and (iv) after
giving effect to this Amendment, the terms of the Security Documents secure, and
will continue to secure, all Obligations.

 

Section 7.                                           Authorization to Release
Liens on Acreage Trade Properties.  Each of the Lenders party hereto hereby
authorizes the Administrative Agent to execute and deliver to the Borrower (or
its designee) concurrently with the consummation of the exchange of the Acreage
Trade Properties, instruments or other agreements terminating and releasing the
Security Documents covering the Acreage Trade Properties owned by Borrower,
Parent or their respective Subsidiaries’ and any personal property directly
related thereto disposed of thereby.

 

Section 8.                                           Covenant to Execute
Security Documents.  Borrower covenants and agrees to execute and deliver (in
sufficient counterparts for the prompt recordation thereof) of additional
Security Documents covering the Acreage Trade Properties acquired by Borrower
pursuant to the Acreage Trade Agreement not later than ten (10) days (or such
later date as the Administrative Agent may reasonably agree to in its sole
discretion) following the consummation of the exchange contemplated therein.

 

Section 9.                                           Reference to and Effect on
the Credit Agreement.

 

(a)                                 Upon the Seventh Amendment Effective Date
and thereafter, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)                                 Except as specifically amended by this
Amendment, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

Section 10.                                    Extent of Amendments.  Except as
specifically set forth in this Amendment, the Credit Agreement and the other
Loan Documents are not amended, waived, modified or affected hereby.  Each of
Parent and Borrower hereby ratifies and confirms that (i) except as specifically
set forth in this Amendment, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms,
(iii) the Collateral is unimpaired by this Amendment, and (iv) except as
specifically set forth in this Amendment, each of Administrative Agent, each

 

9

--------------------------------------------------------------------------------


 

Issuing Lender and each Lender shall have and retain unimpaired any and all
rights that it may now or hereafter have under or in connection with the Credit
Agreement (as modified hereby) or any other Loan Document (including its right
to insist on strict compliance with the Credit Agreement (as modified hereby) or
other Loan Document).

 

Section 11.                                    Release.  In consideration of the
waivers and amendments set forth in this Amendment, each of Borrower and Parent,
on behalf of themselves and their respective subsidiaries, as well as their
respective heirs, predecessors in interest, successors and assigns (each
individually, a “Releasing Party” and collectively, the “Releasing Parties”)
hereby irrevocably releases, acquits, forever discharges, and covenants not to
sue, Administrative Agent, each Issuing Lender, Swing Line Lender and each
Lender, along with all of their Affiliates, officers, directors, agents,
employees, and attorneys-in-fact, as well as their respective heirs,
predecessors in interest, successors and assigns (each individually, a “Released
Party” and collectively, the “Released Parties”) from any and all claims,
demands, debts, liabilities, contracts, agreements, obligations, accounts,
defenses, investigations, proceedings, suits, offsets against the indebtedness
evidenced by the Loan Documents, actions, causes of action or claims for damages
or relief of whatever kind or nature, whether equitable or monetary, whether
known or unknown, suspected or unsuspected by Borrower or Parent, which
Borrower, Parent, any Guarantor or any Subsidiary of any of them, ever had or
now has, may have or that may hereafter accrue against any Released Party, in
each case, for or by reason of any matter, cause or thing whatsoever arising or
occurring on or prior to the date of this Amendment in any way relating to, in
whole or in part, directly or indirectly (a) the Credit Agreement, any Note, any
Security Document, any other Loan Document or the transactions evidenced
thereby, including, without limitation, any disbursements under the Credit
Agreement, any Notes, the negotiation of any of the Credit Agreement, the Notes,
the Mortgages or the other Loan Documents, the terms thereof, or the approval,
administration or servicing thereof, or (b) any notice of default, event of
default in reference to any Loan Document or any other matter pertaining to the
collection or enforcement by any Released Party of the indebtedness evidenced by
any Loan Document or any right or remedy under any Loan Document, or (c) any
purported oral agreements or understandings by and between any Released Party
and Borrower or Parent in reference to any Loan Document (the “Released
Claims”).  The Releasing Parties understand and acknowledge that they may
hereafter discover facts in addition to or different from those which they know
or believe to be true with respect to the Released Claims, but the Releasing
Parties expressly acknowledge and agree that any such discovery shall not affect
the validity or enforceability of their release herein, including their release
of any unknown claims that constitute Released Claims.  The Releasing Parties
acknowledge that the foregoing waiver was separately bargained for and is a key
element of this Amendment.

 

Section 12.                                    Execution and Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of this Amendment by facsimile or .pdf shall be equally as effective as delivery
of a manually executed counterpart of this Amendment.

 

10

--------------------------------------------------------------------------------


 

Section 13.                                    Governing Law.  This Amendment
shall be governed by, construed and interpreted in accordance with the laws of
the State of New York, except to the extent that federal laws of the United
States of America apply.

 

Section 14.                                    Headings.  Section headings in
this Amendment are included herein for convenience and reference only and shall
not constitute a part of this Amendment for any other purpose.

 

Section 15.                                    No Waiver.  Borrower hereby
agrees that except as expressly set forth in this Amendment, no Default or Event
of Default has been waived or remedied by the execution of this Amendment by
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender,
and any such Default or Event or Default heretofore arising and currently
continuing shall continue after the execution and delivery hereof.  Nothing
contained in this Amendment nor any past indulgence by Administrative Agent, the
Swing Line Lender, any Issuing Lender or any Lender, nor any other action or
inaction on behalf of Administrative Agent, the Swing Line Lender, any Issuing
Lender or any Lender shall constitute or be deemed to constitute an election of
remedies by Administrative Agent, the Swing Line Lender, any Issuing Lender or
any Lender.

 

Section 16.                                    Loan Document.  This Amendment is
a Loan Document.

 

Section 17.                                    Severability.  The illegality or
unenforceability of any provision of this Amendment or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Amendment or any
instrument or agreement required hereunder.

 

Section 18.                                    NO ORAL AGREEMENTS.  THE RIGHTS
AND OBLIGATIONS OF EACH OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH
WRITINGS.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN
DOCUMENTS EXECUTED BY PARENT, BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE
LENDER, ANY ISSUING LENDER AND/OR LENDERS (TOGETHER WITH THE FEE LETTERS)
REPRESENT THE FINAL AGREEMENT REGARDING THE MATTERS HEREIN BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written.

 

 

MIDSTATES PETROLEUM COMPANY LLC, a

 

Delaware limited liability company, as Borrower

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

 

Name:

Nelson M. Haight

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC., a

 

Delaware corporation, as Parent

 

 

 

 

 

By:

/s/ Nelson M. Haight

 

 

Name:

Nelson M. Haight

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Administrative Agent,

 

as Swing Line Lender and as an Issuing Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Director

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

Name:

Shannon Juhan

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Raza Jafferi

 

 

Name:

Raza Jafferi

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Tony Alexander

 

 

Name:

Tony Alexander

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

Name:

Michelle Latzoni

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ George McKean

 

 

Name:

George McKean

 

 

Title:

Senior Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

Name:

Dmitriy Barskiy

 

 

Title:

Authorized Signatory

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Holly Neiweem

 

 

Name:

Holly Neiweem

 

 

Title:

Vice President

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Leila Zomorrodian

 

 

Name:

Leila Zomorrodian

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Leslie P. Vowell

 

 

Name:

Leslie P. Vowell

 

 

Title:

Attorney-in-Fact

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ David M. Bornstein

 

 

Name:

David M. Bornstein

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Name:

Alan Dawson

 

 

Title:

Director

 

[Revolver Amendment Signature Page]

 

--------------------------------------------------------------------------------